PELHAM, J.
The default judgment rendered against the appellant as defendant in the attachment proceedings was unauthorized, in that the statute in *614such cases made and provided requires the plaintiff to file a complaint. — Code 1907, § 2961. The judgment is shown to have been rendered without a complaint having been filed. This constitutes reversible error. — Penn v. Edwards, 42 Ala. 655. See, also, Haygood v. Tait, 126 Ala. 264, 27 South. 842, and authorities there cited.
Reversed and remanded.